Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 21 is missing, or claims 22-33 are improperly numbered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 15-18, 23-28, 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Nakano U.S. Patent/PG Publication 20190005726.
Regarding claim 15:
 A method for representing at least one virtual element in a display area of at least one display device of a vehicle, comprising: (Nakano Abstract A display system for use in a mobile body includes an acquisition unit that acquires detection information of at least one detection object that exists in a target space,).
 activating a three-dimensional space in the display area of the display device  based on at least one data source, determining three-dimensional coordinates in the three-dimensional space for a location of at least one virtual element transforming the at least one virtual element as a two-dimensional depiction in the three-dimensional space (Nakano [0024] According to display system 10, virtual image 300 looks like being projected onto target space 400 set in front of vehicle 100 (outside of the vehicle) for user 200. Here, “front” is a direction in which vehicle 100 moves forward, and a direction in which vehicle 100 moves forward or backward is referred to as a longitudinal direction. The “virtual image” means an image formed by a radiated ray as if an object were actually presented when light emitted from display system 10 is radiated by a reflecting object such as windshield 101. Since windshield 101 has optical transparency, user 200, as a target person, sees target space 400 in front of vehicle 100 through windshield 101. Therefore, user 200 sees virtual image 300, which is projected by display system 10, while superimposing virtual image 300 on a real space spreading in front of vehicle 100. Hence, according to display system 10, various pieces of driving assistance information such as vehicle speed information, navigation information, pedestrian information, front vehicle information, lane departure information and vehicle condition information can be displayed as virtual image 300 to be viewed by user 200. In this manner, user 200 can visually acquire the driving assistance information by only a slight movement of a line of sight from a state of directing the line of sight forward of windshield 101.).
 marking at least one first vehicle via the virtual element in the display area of the display device, (Nakano [0053] Controller 5 causes display unit 40 to display virtual images 311, 321, 331 respectively corresponding to detection objects 711, 721, 731 serving as the display objects. In the example shown in FIG. 3, each of virtual images 311, 321, 331 is a rod-shaped marker that is long in the lateral direction. Virtual images 311, 321, 331 are respectively displayed in front of detection objects 711, 721, 731 serving as the display objects.)
wherein the first vehicle is marked if a predefined speed gradient between the vehicle and the first vehicle is exceeded or is not reached (Nakano [0054] Controller 5 may set the detection object (also referred to as “second detection object”) having the shortest time to collision (TTC) in detection objects 700 exist in respective detection areas 401 to 404, as the display object. The time to collision is time until the host vehicle collides with the detection object when the present relative velocity between the host vehicle and the detection object is maintained. The time to collision is obtained by dividing a relative distance between the host vehicle and the detection object by the relative velocity between the host vehicle and the detection object. [0055] Controller 5 may use an indicator for evaluating a degree of danger of detection object 700 to vehicle 100 (host vehicle) instead of the time to collision, and determine the display object based on the indicator. For example, controller 5 may determine detection object 700 having the highest degree of danger as the display object based on the relative coordinate between detection object 700 and vehicle 100 (host vehicle), movement directions of detection object 700 and the host vehicle, and a predicted value of travelling speed. ).
Regarding claim 16:
 The method of claim 15, has all of its limitations taught by Nakano. Nakano further teaches  wherein the three-dimensional coordinates of the virtual element are determined based on measuring the distance to the first vehicle (Nakano [0065] Detection system 7 senses target space 400 with camera 71 and LiDAR 72 (S1), and processes to detect detection object 700 in target space 400 (S2) based on an image formed by camera 71 and a measurement result measured by LiDAR 72.)(Nakano [0052] Controller 5 determines a display object in detection objects 700 that exist in each of detection areas 401 to 404 based on the detection information and causes display unit 40 to display (project onto target space 400) virtual image 300 corresponding to detection object 700 determined as the display object.).
Regarding claim 17:
 The method of claim 15, has all of its limitations taught by Nakano. Nakano further teaches  wherein the three-dimensional coordinates of the virtual element are determined based on a time interval to a vehicle ahead as the first vehicle (Nakano [0042] LiDAR 72 irradiates target space 400 with a pulsed laser light beam, and receives reflected light reflected by an object in target space 400. LiDAR 72 detects a distance to the object based on time from emission of the laser light beam to reception of the reflected light.).
Regarding claim 18:
 The method of claim 15, has all of its limitations taught by Nakano. Nakano further teaches  wherein the first vehicle is marked for a predefined duration (Nakano [0066] In a case that no detection object 700 exists in target space 400 (S3: No), detection system 7 moves to step S1 after a fixed time passes, and processes to sense target space 400 again. )(Nakano [0068] After extracting detection object 700 in each of detection areas 401 to 404, display controller 52 of controller 5 sets the first detection object that exists closest to vehicle 100 (host vehicle) in each of detection areas 401 to 404 as the display object (S5).) where there is a predefined duration in the form that the object is displayed for the duration of being sensed and existing closest to the vehicle.
Regarding claim 23:
 The method of claim 15, has all of its limitations taught by Nakano. Nakano further teaches  wherein marking at least one first vehicle via the virtual element in the display area of the display device comprises encircling the first vehicle by the virtual element  (Nakano [0053] Each of virtual images 311, 321, 331 may be a frame-like virtual image surrounding the display object and may be appropriately changed.)
Regarding claim 24:
 The method of claim 15, has all of its limitations taught by Nakano. Nakano further teaches  wherein the virtual element comprises an orientation feature, comprising an orientation in the direction of the first vehicle (Nakano [0053] Controller 5 causes display unit 40 to display virtual images 311, 321, 331 respectively corresponding to detection objects 711, 721, 731 serving as the display objects. In the example shown in FIG. 3, each of virtual images 311, 321, 331 is a rod-shaped marker that is long in the lateral direction. Virtual images 311, 321, 331 are respectively displayed in front of detection objects 711, 721, 731 serving as the display objects.)
Regarding claim 25:
The claim is a/an parallel version of claim 15. As such it is rejected under the same teachings.
Regarding claim 26:
The claim is a/an parallel version of claim 16. As such it is rejected under the same teachings.
Regarding claim 27:
The claim is a/an parallel version of claim 17. As such it is rejected under the same teachings.
Regarding claim 28:
The claim is a/an parallel version of claim 18. As such it is rejected under the same teachings.
Regarding claim 32:
The claim is a/an parallel version of claim 23. As such it is rejected under the same teachings.
Regarding claim 33:
The claim is a/an parallel version of claim 24. As such it is rejected under the same teachings.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 19-20, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano U.S. Patent/PG Publication 20190005726 in view of Choi U.S. Patent/PG Publication 20180157036.	
Regarding claim 19:
 The method of claim 15, has all of its limitations taught by Nakano. Nakano further teaches  wherein (Nakano [0054] Controller 5 may set the detection object (also referred to as “second detection object”) having the shortest time to collision (TTC) in detection objects 700 exist in respective detection areas 401 to 404, as the display object. The time to collision is time until the host vehicle collides with the detection object when the present relative velocity between the host vehicle and the detection object is maintained. The time to collision is obtained by dividing a relative distance between the host vehicle and the detection object by the relative velocity between the host vehicle and the detection object. [0055] Controller 5 may use an indicator for evaluating a degree of danger of detection object 700 to vehicle 100 (host vehicle) instead of the time to collision, and determine the display object based on the indicator. For example, controller 5 may determine detection object 700 having the highest degree of danger as the display object based on the relative coordinate between detection object 700 and vehicle 100 (host vehicle), movement directions of detection object 700 and the host vehicle, and a predicted value of travelling speed. ).
Nakano does not teach  marking only if critera are met. In a related field of endeavor, Choi teaches:
wherein the first vehicle is marked if a predefined difference from the relative speed between the vehicle and the first vehicle is registered (Choi [0475] As illustrated in FIG. 28, when a distance from the preceding vehicle is less than a reference distance (distance-to-collision), the controller 801 may display an inter-vehicle distance 2801 on the first virtual image 2201, and display collision risk information (a collision risk image, a collision risk text, etc.) 2802 on the second virtual image 2202. In other words, the controller 801 may change the display positions of the first virtual image 2201 and second virtual image 2202 according to a distance (inter-vehicle distance) to the preceding vehicle, and change information displayed on the first virtual image 2201 and second virtual image 2202.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to mark if critera are met as taught by Choi. The motivation for doing so would have been to warn users and prevent collisions (Choi [0475]). Therefore it would have been obvious to combine Choi with Nakano to obtain the invention.
Regarding claim 20:
 The method of claim 19, has all of its limitations taught by Nakano in view of Choi. Nakano further teaches  wherein the distance to the first vehicle is continually recorded (Nakano [0069] After display unit 40 displays virtual images 311, 321, 331 each corresponding to the display object, controller 5 determines whether or not the ignition switch has been turned off (S7). When the ignition switch is turned off (S7: Yes), controller 5 finishes the process. When the ignition switch is turned on (S7: No), detection system 7 moves to step S1 after a fixed time passes, and processes to sense target space 400 again.).
Regarding claim 29:
The claim is a/an parallel version of claim 19. As such it is rejected under the same teachings.
 Regarding claim 30:
The claim is a/an parallel version of claim 20. As such it is rejected under the same teachings.
Claim(s) 22, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano U.S. Patent/PG Publication 20190005726 in view of Choi U.S. Patent/PG Publication 20180157036 and Ansari U.S. Patent/PG Publication 20160357187.	
Regarding claim 22:
 The method of claim 19, has all of its limitations taught by Nakano in view of Choi. Nakano in view of Choi does not teach  evaluating at least once per second. In a related field of endeavor, Ansari teaches:
teaches  wherein the distance to the first vehicle is evaluated at least once per second (Ansari [0066] In one embodiment, a LIDAR-on-a-chip system steers its electronic beam using arrays of many small emitters that each put out a signal at a slightly different phase. The new phased array thus forms a synthetic beam that it can sweep from one extreme to another and back again 100,000 times a second. In one embodiment, each antenna, which consists of a silicon waveguide and five curved grooves etched in silicon, is 3 micrometers long, 2.8 μm Lin wide, and 0.22 μm thick. An infrared laser beam is delivered to the antennas through a waveguide.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to evaluate at least once per second as taught by Ansari. The motivation for doing so would have been to provide continuously updated information to provide accurate information to the driver . Therefore it would have been obvious to combine Ansari with Nakano in view of Choi to obtain the invention.
Regarding claim 31:
The claim is a/an parallel version of claim 22. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616